DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17-19 are objected to because of the following informalities:  “The apparatus of Claim 17” in line. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over NGUYEN (US 20110243076 A1) in view of Loehr (US 20180310308 A1 ).
Regarding claim 1, NGUYEN discloses:
An apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a communications network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus ( Fig 7, UE 750,  [0058], UE having processor, memory, antenna etc), cause the apparatus to 

NGUYEN does not explicitly disclose:
wherein an uplink grant is available to serve the LCHj.
However, the teaching of wherein an uplink grant is available to serve the LCHj  is well known in the art as evidenced by Loehr.
Loehr discloses:
wherein an uplink grant is available to serve the LCHj ( [0089]-[0090], upon reception of an uplink grant, a logical channel to resource mapping (e.g., LCP procedure) may be performed, logical channel matches with the UL grant to LCP procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Loehr as mentioned above as a modification to NGUYEN, such that the combination would allow to consider only logical channels matching with the UL grant, in order to facilitate reliability as well as latency requirements of a logical channels to be met, and perform upon reception of an uplink grant.
Regarding claim 2,  NGUYEN as modified by Loehr discloses  all the features with respect to parent claim 1 as outlined above.
wherein the instructions further cause the apparatus to set Bj to zero when the LCHj is initially established (NGUYEN, [0040], Bj can be initialized to zero when the related logical channel is established).
claim 3,  NGUYEN as modified by Loehr discloses  all the features with respect to parent claim 2 as outlined above.
wherein the instructions further cause the apparatus to, if Bj exceeds a Bucket Size of the LCHj, set Bj equal to the Bucket Size of the LCHj, wherein the Bucket Size of the LCHj is equal to a product of a PBR of the LCHj times a Bucket Size Duration (BSD) of the LCHj ( NGUYEN, [0040], if the value of Bj is larger than the bucket size, resource assigning component 208 can set it to the bucket size. The bucket size of a logical channel can be PBR X BSD).
Regarding claim 4,  NGUYEN as modified by Loehr discloses  all the features with respect to parent claim 3 as outlined above.
wherein the DTTI of the LCHj is equal to an interval between consecutive data transmission opportunities allowed by the uplink ( Loehr, [0052], [0062], [0089], an uplink grant corresponding to uplink transmission parameters including an indication of a numerology and a transmission time interval length, Based on the numerology and TTI length, upon reception of an uplink grant, LCP procedure is performed).
the combination of NGUYEN and Loehr is obvious for the same reasons applied to the claim 1.
Regarding claim 5,  NGUYEN as modified by Loehr discloses  all the features with respect to parent claim 3 as outlined above.
wherein the DTTI of the LCHj is equal to an interval between consecutive data transmission opportunities actually used under the uplink grant ( Loehr, [0089]-[0090], only logical channels being considered, which match the UL grant).
the combination of NGUYEN and Loehr is obvious for the same reasons applied to the claim 1.
Regarding claim 6,  NGUYEN as modified by Loehr discloses  all the features with respect to parent claim 3 as outlined above.

the combination of NGUYEN and Loehr is obvious for the same reasons applied to the claim 1.
Regarding claim 12,  NGUYEN as modified by Loehr discloses  all the features with respect to parent claim 1 as outlined above.
wherein the instructions further cause the apparatus to transmit a Scheduling Request (SR) when (a) a Buffer Status Report (BSR) is triggered and not cancelled and (b) there is no uplink grant, within the allowed latency, available to transmit the BSR ( Loehr, [0093], if a BSR is triggered by data arrival of a LCH and a remote unit 102 has no UL resource for transmission of BSR, the remote unit 102 may select an SR resource).
the combination of NGUYEN and Loehr is obvious for the same reasons applied to the claim 1.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over NGUYEN (US 20110243076 A1) in view of Loehr (US 20180310308 A1 ) and  Freda ( US 20200305167 A1).
Regarding claim 7,  NGUYEN as modified by Loehr discloses  all the features with respect to parent claim 6 as outlined above.
wherein the set of allowable latency parameters comprises a minimum latency time ( Loehr, [0067], delay requirement with LCP procedure, [0075], a shortest delay transmission performed).
NGUYEN as modified by Loehr does not explicitly disclose:
Delay requirement with a maximum latency time.
However, the teaching of Delay requirement with a maximum latency time is well known in the art as evidenced by Freda.
Freda discloses:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Freda as mentioned above as a modification to NGUYEN ( modified by Loehr), such that the combination would allow to include maximum latency, in order to facilitate full latency requirement.
Regarding claim 8,  NGUYEN as modified by Loehr and Freda discloses  all the features with respect to parent claim 7 as outlined above.
wherein the maximum latency time and the minimum latency time are scaled by associated latency factors ( Freda, [0213], compensation factor may be determined by the LTE adaptation layer by using a static value which is related to the required delay).
the combination of NGUYEN and Loehr and Freda is obvious for the same reasons applied to the claim 6.
Regarding claim 9,  NGUYEN as modified by Loehr and Freda discloses  all the features with respect to parent claim 8 as outlined above.
wherein the associated latency factors are associated with retransmission numbers ( Freda, [0100], [0212]-[0213], a number of required retransmissions is part of configuration).
the combination of NGUYEN and Loehr and Freda is obvious for the same reasons applied to the claim 6.
Regarding claim 10,  NGUYEN as modified by Loehr and Freda discloses  all the features with respect to parent claim 7 as outlined above.
wherein the set of allowable latency parameters further comprises a residual Hybrid Automatic Request (HARQ) operating point (Loehr, [0075],  .delay requirement with HARQ).

Regarding claim 11,  NGUYEN as modified by Loehr and Freda discloses  all the features with respect to parent claim 10 as outlined above.
wherein the instructions further cause the apparatus to: compute the residual (HARQ) operating point as a function of a residual Block Error Rate (BLER) and a number of retransmissions for a target BLER ( Loehr, [0002], [0090], [0092], HARQ-NAK, reliability requirements with HARQ, BLER).
the combination of NGUYEN and Loehr and Freda is obvious for the same reasons applied to the claim 6.
Claims 13-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over NGUYEN (US 20110243076 A1) in view of Loehr (US 20180310308 A1 ) and Zhang ( US 20110039568 A1).
Regarding claim 13,  NGUYEN as modified by Loehr and Freda discloses  all the features with respect to parent claim 1 as outlined above.
NGUYEN as modified by Loehr does not explicitly disclose:
wherein the instructions further cause the apparatus to perform a random access procedure when (a) a Buffer Status Report (BSR) is triggered and not cancelled, (b) there is no Scheduling Request (SR) resource, and (c) there is no uplink grant, within the allowed latency, available to transmit the BSR.
However, the teaching of wherein the instructions further cause the apparatus to perform a random access procedure when (a) a Buffer Status Report (BSR) is triggered and not cancelled, (b) there is no Scheduling Request (SR) resource, and (c) there is no uplink grant, within the allowed latency, available to transmit the BSR is well known in the art as evidenced by Zhang.
Zhang discloses:
wherein the instructions further cause the apparatus to perform a random access procedure when (a) a Buffer Status Report (BSR) is triggered and not cancelled ([0060], transmits a RACH preamble 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhang as mentioned above as a modification to NGUYEN ( modified by Loehr), such that the combination would allow to use condition of  RACH transmission , in order to determine when to perform RACH with contention-based uplink resources.
Regarding claim 14,  NGUYEN as modified by Loehr and Freda discloses  all the features with respect to parent claim 1 as outlined above.
NGUYEN as modified by Loehr does not explicitly disclose:
wherein the instructions further cause[[s]] the apparatus to perform random access procedure when (a) a Buffer Status Report (BSR) is triggered and not cancelled, (b) an allowed maximum SR transmission is reached with no uplink grant assigned, and (c) there is no uplink grant available, within the allowed latency, to transmit the BSR.
However, the teaching of wherein the instructions further cause[[s]] the apparatus to perform random access procedure when (a) a Buffer Status Report (BSR) is triggered and not cancelled, (b) an allowed maximum SR transmission is reached with no uplink grant assigned, and (c) there is no uplink grant available, within the allowed latency, to transmit the BSR is well known in the art as evidenced by Zhang.
Zhang discloses:
wherein the instructions further cause the apparatus to perform random access procedure when (a) a Buffer Status Report (BSR) is triggered and not cancelled ([0060], transmits a RACH preamble 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhang as mentioned above as a modification to NGUYEN ( modified by Loehr), such that the combination would allow to use condition of  RACH transmission , in order to determine when to perform RACH with contention-based uplink resources.
Regarding claims 15 and 20,  NGUYEN as modified by Loehr and Zhang discloses  all the features with respect to parent claims 13 and 14 as outlined above.
Cause the apparatus to cancel the random access procedure if an SR resource becomes available for the transmission of the SR ( Zhang, [0060], If WTRU with a pending SR receives a valid uplink grant successfully, WTRU cancel the RACH preamble transmission).
the combination of NGUYEN and Loehr and Zhang is obvious for the same reasons applied to the claims 13 and 14.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr (US 20180014322 A1)  in view of CHOUDHARY ( US 20150092675 A1).
Regarding claim 16,  Loehr discloses:
An apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a communications network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when 
 delay, based on an upcoming uplink grant, a transmission of a scheduling request ([0121], scheduling request (trigger) delay feature configured, the triggering is delayed by a fixed amount of time according to the preconfigured prohibition timer value), wherein the uplink grant is available for buffer status reporting (BSR) ( [0196], user equipment receiving an uplink grant from the eNodeB, transmitting the BSR (and data) to the eNodeB using the allocated resources).
Loehr  does not explicitly disclose:
delay, based on an upcoming uplink grant, a random access channel procedure.
However, the teaching of delay, based on an upcoming uplink grant, a random access channel procedure is well known in the art as evidenced by CHOUDHARY.
CHOUDHARY discloses:
delay, based on an upcoming uplink grant, a random access channel procedure ( [0058], [0060], PRACH transmission may be delayed until the appropriate resources are available).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of CHOUDHARY as mentioned above as a modification to Loehr, such that the combination would allow to apply RACH delay, in order to perform co-existence coordination during LTE PRACH transmission.
Regarding claim 17,  Loehr as modified by CHOUDHARY discloses  all the features with respect to parent claim 16 as outlined above.
wherein the apparatus delays the random access channel procedure, and the random access channel procedure is a Physical Random Access Channel (PRACH) ( CHOUDHARY, [0058], PRACH transmission delay).

Regarding claim 18,  Loehr as modified by CHOUDHARY discloses  all the features with respect to parent claim 16 as outlined above.
wherein the instructions further cause the apparatus to: determine, based on logical channel restrictions of the upcoming uplink grant, whether to delay the transmission of the scheduling request or the random access channel procedure ( Loehr, [0106],  SR triggering/transmission for certain configured logical channel can be controlled).
Regarding claim 19,  Loehr as modified by CHOUDHARY discloses  all the features with respect to parent claim 16 as outlined above.
wherein the instructions further cause the apparatus to: maintain a scheduling request restriction timer ( Loehr, [0121], [0123], scheduling request prohibition timer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HONG SHAO/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461